In an action to recover damages, inter alia, for breach of an employment contract, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Burstein, J.), entered May 31, 1989, which granted the defendants’ motion for summary judgment and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs, for reasons stated by Justice Burstein in her memorandum decision at the Supreme Court (see also, Jagust v Brookhaven Mem. Assn., 150 AD2d 432). Kooper, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.